Citation Nr: 1702252	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1970 to July 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, the Board decided the Veteran had submitted new and material evidence to reopen this previously denied claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in February 2016 before a Veterans Law Judge (VLJ).  That VLJ retired from the Board in January 2017.  Therefore, the Veteran has the right to testify before another VLJ before the Board decides his appeal.  The Veteran, informed of this right during a January 17, 2017 telephone call, exercised this right, as documented in the claims file.  Remand is therefore warranted to schedule a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a new hearing, either a Travel Board or videoconference, whichever is faster.  Then follow all appropriate appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



